Citation Nr: 0727056	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Whether the claim of entitlement to an increased rating for 
residuals of trauma to the lumbosacral spine with 
degenerative joint and disc disease should be referred for 
extra-schedular consideration.

Entitlement to an extra-schedular rating in excess of 40 
percent for residuals of trauma to the lumbosacral spine with 
degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In August 2003, the veteran testified at a 
hearing before an RO Decision Review Officer.  A transcript 
of this hearing is associated with the claims folders.

A motion to advance this case on the docket was granted by 
the Board in November 2004.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).  In November 2004, the 
Board remanded this case for further evidentiary development.  
In a December 2005 decision, the Board denied the claim of 
entitlement to an increased rating for the low back 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court granted a joint motion of the 
parties, and remanded the matter to the Board for action 
consistent with the joint motion.  


FINDING OF FACT

The veteran's low back disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.






CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected residuals of trauma to the lumbosacral spine with 
degenerative joint and disc disease warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extra-schedular rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient for a referral for consideration of the 
assignment of an extra-schedular rating.  Therefore, no 
further development with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).  Although the veteran has not been 
provided notice with respect to the effective-date element of 
his claim, this matter is not currently before the Board, and 
the RO will have the opportunity to provide the required 
notice before deciding this matter.

In the joint motion, the parties limited the Board's review 
to consideration of whether the veteran was entitled to an 
extra-schedular rating for his low back disability.  As such, 
the parties did not disturb the Board's finding that the 
veteran was not entitled to a schedular rating in excess of 
40 percent.  

The governing criteria for an extra-schedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an extra-
schedular rating in the first instance.  The Board, however, 
is not precluded from raising this question, and in fact, is 
obligated to literally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under VA laws and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); VAOPGCPREC 6-96 (providing that remand rather 
than referral is the proper disposition for extra-schedular 
claims inferred or reasonably raised by the evidence of 
record).  The Court has also stated that when the Board has 
purported to grant an extra-schedular rating, the claim must 
then be sent by the Board to those "officials who possess 
the delegated authority to assign such a rating in the first 
instance."  Floyd, 9 Vet. App. at 95.

In the joint motion, the parties directed the Board to 
consider whether the veteran's low back disability caused 
marked interference with employment.  The parties noted that 
in a February 2003 VA examination report, the examiner 
reported that the veteran worked approximately 20 hours a 
week, mostly doing paperwork.  The VA examiner further 
reported that the veteran's current medical condition would 
prohibit him from working as a mechanic as he had done in the 
past, but his condition did not prohibit him from working at 
a desk 20 hours per week.  The parties noted that a March 
2003 evaluation report from Dr. P.M. showed that the veteran 
reported that his back pain was constant and very much 
interfered with his life and work.  Dr. P.M. indicated that 
the veteran was a semi-retired machinist who had owned his 
own company but sold it to his son.  The parties noted that 
at the August 2003 RO hearing, the veteran testified that he 
sold his automotive business to his son because he was not 
physically able to take care of it anymore.  The veteran 
maintained that the only reason he worked was because his son 
owned the business.  The parties noted that in a July 2005 VA 
examination report, the examiner reported that the veteran 
described his low back pain as being of a chronic and 
unrelenting nature, aggravated by sitting and standing.  The 
parties noted that in a September 2005 VA examination report, 
the examiner commented that the veteran's current condition 
would prohibit him from working as a mechanic, but he could 
continue working at a desk.  The parties recognized that the 
veteran had worked as a mechanic for at least 17 years.  In 
addition, the Board observes that in a March 2005 statement, 
the veteran essentially maintained that given their 
relationship, his son was lenient with respect to the amount 
of hours he worked and days he was allowed to miss on account 
of his back.  

In light of the foregoing, the Board finds that the veteran's 
case warrants a referral for appropriate extra-schedular 
review.


ORDER

The veteran's service-connected residuals of trauma to the 
lumbosacral spine with degenerative joint and disc disease 
warrant referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extra-schedular rating, 
and the appeal is granted to this extent.


REMAND

As noted above, the veteran's service-connected low back 
disability should be referred for extra-schedular rating 
consideration.  Accordingly, this case is REMANDED to the RO 
or the Appeals Management Center (AMC) in Washington, D.C., 
for the following actions:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular rating 
for the veteran's service-connected 
residuals of trauma to the lumbosacral 
spine with degenerative joint and disc 
disease pursuant to the provisions of 38 
C.F.R. § 3.321(b) and/or 38 C.F.R. § 
4.16(b).  Actions taken thereafter should 
proceed in accordance with the directives 
of the Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service.

2.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


